DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yunlai (Jerry) Zha.

The application has been amended as follows: these claims will replace previous versions.
1.  (Currently Amended)  A computer-implemented method for implementing blockchain contracts, comprising: 
	obtaining combined bytecode associated with a blockchain contract, wherein: 
		source code of the blockchain contract is written in one of a plurality of different high-level programming languages, 
		a first portion of the combined bytecode representing a type of the blockchain contract indicates the one high-level programming language among the different high-level programming languages, 
		the type of the blockchain contract comprises native contract type or Solidity contract type,
		the native contract type indicates that the one high-level programming language is different from Solidity, and
		the Solidity contract type indicates that the one high-level programming language is Solidity; 
	determining the one high-level programming language based at least on the first portion of the combined bytecode; and 
	executing the blockchain contract in a blockchain virtual machine matching the one high-level programming language.
	
	2.  (Previously Presented)  The method of claim 1, wherein:
	the combined bytecode is low-level machine code; and 
	at least a part of the combined bytecode is compiled from the source code of the blockchain contract.

	3.  (Previously Presented)  The method of claim 1, wherein determining the one high-level programming language based at least on the first portion of the combined bytecode comprises: 
	determining if the blockchain contract is a Solidity contract or a native contract written in a high-level programming language other than Solidity.

	4.  (Previously Presented)  The method of claim 1, wherein:
	a second portion of the combined bytecode comprises a dynamic library file in bytecode compiled from the source code of the blockchain contract.
	
	5.  (Previously Presented)  The method of claim 4, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	triggering the blockchain virtual machine to execute the dynamic library file.

	6.  (Previously Presented)  The method of claim 4, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	creating a child process to execute the blockchain contract.

	7.  (Previously Presented)  The method of claim 6, wherein creating the child process to execute the blockchain contract comprises:
	creating an executable file; and
	spawning the child process to launch the executable file to execute the dynamic library file.

	8.  (Previously Presented)  The method of claim 6, wherein:
	the child process and the blockchain virtual machine communicate via socket or shared memory.
	
	9.  (Previously Presented)  The method of claim 4, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	launching a docker container to execute the blockchain contract. 
	
	10.  (Previously Presented)  The method of claim 9, wherein launching the docker container to execute the blockchain contract comprises:
	creating the docker container; and
	launching the docker container to execute the dynamic library file. 

	11.  (Previously Presented)  The method of claim 9, wherein:
	the docker container and the blockchain virtual machine communicate via socket.

	12.  (Currently Amended)  A non-transitory computer-readable storage medium configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising: 
	obtaining combined bytecode associated with a blockchain contract, wherein: 
		source code of the blockchain contract is written in one of a plurality of different high-level programming languages, 
		a first portion of the combined bytecode representing a type of the blockchain contract indicates the one high-level programming language among the different high-level programming languages, 
		the type of the blockchain contract comprises native contract type or Solidity contract type,
		the native contract type indicates that the one high-level programming language is different from Solidity, and
		the Solidity contract type indicates that the one high-level programming language is Solidity;
	determining the one high-level programming language based at least on the first portion of the combined bytecode; and 
	executing the blockchain contract in a blockchain virtual machine matching the one high-level programming language.
	
	13.  (Previously Presented)  The storage medium of claim 12, wherein:
	the combined bytecode is low-level machine code; and 
	at least a part of the combined bytecode is compiled from the source code of the blockchain contract.
	
	14.  (Previously Presented)  The storage medium of claim 12, wherein determining the one high-level programming language based at least on the first portion of the combined bytecode comprises: 
	determining if the blockchain contract is a Solidity contract or a native contract written in a high-level programming language other than Solidity.
	
	15.  (Previously Presented)  The storage medium of claim 12, wherein:
	a second portion of the combined bytecode comprises a dynamic library file in bytecode compiled from the source code of the blockchain contract.
	
	16.  (Previously Presented)  The storage medium of claim 15, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	triggering the blockchain virtual machine to execute the dynamic library file.
	
	17.  (Previously Presented)  The storage medium of claim 15, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	creating a child process to execute the blockchain contract.
	
	18.  (Previously Presented)  The storage medium of claim 17, wherein creating the child process to execute the blockchain contract comprises:
	creating an executable file; and
	spawning the child process to launch the executable file to execute the dynamic library file.

	19.  (Canceled)  
	
	20.  (Previously Presented)  The storage medium of claim 15, wherein executing the blockchain contract in the blockchain virtual machine matching the one high-level programming language comprises:
	launching a docker container to execute the blockchain contract.
	
	21.-22.  (Canceled)		
	
	23.  (Currently Amended)  A system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations comprising: 
	obtaining combined bytecode associated with a blockchain contract, wherein: 
		source code of the blockchain contract is written in one of a plurality of different high-level programming languages, 
		a first portion of the combined bytecode representing a type of the blockchain contract indicates the one high-level programming language among the different high-level programming languages, 
		the type of the blockchain contract comprises native contract type or Solidity contract type,
		the native contract type indicates that the one high-level programming language is different from Solidity, and
		the Solidity contract type indicates that the one high-level programming language is Solidity;
	determining the one high-level programming language based at least on the first portion of the combined bytecode; and 
	executing the blockchain contract in a blockchain virtual machine matching the one high-level programming language.


Examiner’s Statement of Reason for Allowance
Claims 1-18, 20, 23 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: Claims 1-18, 20, 23  are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 1, 12, 23 is the inclusion of the limitations, “obtaining combined bytecode associated with a blockchain contract, wherein: source code of the blockchain contract is written in one of a plurality of different high-level programming languages, a first portion of the combined bytecode representing a type of the blockchain contract indicates the one high-level programming language among the different high-level programming languages, the type of the blockchain contract comprises native contract type or Solidity contract type, the native contract type indicates that the one high-level programming language is different from Solidity, and the Solidity contract type indicates that the one high-level programming language is Solidity; determining the one high-level programming language based at least on the first portion of the combined bytecode; and executing the blockchain contract in a blockchain virtual machine matching the one high-level programming language” in conjunction with the rest of the limitations set forth in the claims including all disclosed steps of functions or all disclosed structures performing corresponding functions.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/           Primary Examiner, Art Unit 2196                                                                                                                                                                                            
04/05/2021